internal_revenue_service number release date index number ------------------------------------ -------------------------------------------------------- ---------------------------------- -------------------------- ------------------------------------------------------------ ---------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-137962-07 date date do ----ty --------------- do ----ty --------------- legend taxpayer ---------------------------------------------- parent ------------------------------------ parent’s ein ---------------- taxpayer’s ein ---------------- product predecessor predecessor dear ------------- ------------ ---------------------------------------- -------------------------- we received a form_3115 application_for change in accounting_method filed by parent parent’s ein on behalf of taxpayer taxpayer’s ein which is seeking consent to change its method_of_accounting for the taxable_year beginning ------------- ------- and ending ------------------ ------- ayear of change in this application taxpayer provided the following representations taxpayer operates a natural_business_unit nbu that manufactures product in addition taxpayer purchases goods for resale taxpayer uses an overall accrual_method of accounting to account for all inventories taxpayer uses the dollar-value last-in_first-out lifo_method and one nbu pool see sec_1_472-8 of the income_tax regulations taxpayer values all inventories at cost see sec_1_471-3 to price pools taxpayer uses the inventory price index computation ipic_method as it existed before the promulgation of treasury_decision on date old ipic_method under this old ipic_method taxpayer obtains price indexes from table of the producer price index ppi detailed report published monthly by the bureau of plr-137962-07 labor statistics bls specifically taxpayer selects bls price indexes from the ppi detailed report for the month of november when computing a pool’s inventory price index ipi for the taxable_year taxpayer uses the percent method with bls weights converts bls price indexes into cost-price indexes and computes the weighted_arithmetic_mean of category inflation indexes in addition taxpayer reduces its tentative ipi by percent moreover taxpayer assigns resale goods to its nbu pool on ------------------ ------- predecessor and predecessor were merged into taxpayer in transactions subject_to sec_368 and sec_381 of the internal_revenue_code finally taxpayer determined that under sec_1_381_c_5_-1 the principal method of valuing inventories is the inventory_method used by predecessor taxpayer’s application_for a cam has been converted into a request for private_letter_ruling because of sec_1_381_c_5_-1 this regulation provides in relevant part that if an acquiring_corporation is not permitted to continue the use of the method of taking inventories used by it or the distributor or transferor_corporation or corporations on the date of distribution or transfer and is not permitted under sec_1_381_c_5_-1 to use the principal method of taking inventories then such acquiring_corporation must request the commissioner to determine the appropriate method of taking inventories for this purpose taxpayer’s principal inventory methods are the old ipic_method and the use of an nbu pool that includes both goods manufactured by taxpayer and goods purchased by taxpayer for resale neither of taxpayer’s principal inventory methods clearly reflects income sec_1_472-8 provides in relevant part that if a business_enterprise is composed of only one natural_business_unit one pool shall be used for all of its inventories including raw materials goods in process and finished goods where a manufacturer or processor is also engaged in the wholesaling or retailing of goods purchased from others any pooling of the lifo inventory of such purchased goods for the wholesaling or retailing operations shall be determined in accordance with the rules of sec_1_472-8 concerning pools of wholesalers retailers etc sec_1_472-8 provides in relevant part that a taxpayer may compute the ipi for each dollar-value_pool using either the double-extension_method double-extension ipic_method or the link-chain_method link-chain ipic_method without regard to whether the use of a double-extension_method is impractical or unsuitable the use of either the double-extension ipic_method or the link-chain ipic_method is a method_of_accounting and the adopted method must be applied consistently to all dollar-value pools within a trade_or_business accounted for under the ipic_method sec_1_472-8 provides in relevant part that under the link-chain ipic_method the ipi for a dollar-value_pool is the product of the weighted_harmonic_mean of the category inflation indexes determined under sec_1_472-8 for each selected bls category represented in the taxpayer's dollar-value_pool at the end plr-137962-07 of the taxable_year multiplied by the ipi for the immediately preceding_taxable_year the formula for computing the weighted_harmonic_mean of the category inflation indexes is sum of weights sum of weight category_inflation_index the weights to be used when computing this weighted_harmonic_mean are the current-year costs or in the case of a retailer using the retail_method the retail selling prices in each selected bls category represented in the dollar-value_pool at the end of the taxable_year sec_1_472-8 provides that any method of pooling authorized by this section and used by the taxpayer in computing his lifo_inventories under the dollar- value method shall be treated as a method_of_accounting any method of pooling which is authorized by this section shall be used for the year of adoption and for all subsequent taxable years unless a change is required by the commissioner in order to clearly reflect income or unless permission to change is granted by the commissioner as provided in paragraph e of sec_1_446-1 where the taxpayer changes from one method of pooling to another method of pooling permitted by this section the ending lifo inventory for the taxable_year preceding the year_of_change shall be restated under the new method of pooling sec_1_472-8 provides that a taxpayer who has been using the dollar- value lifo_method and who is permitted or required to change his method of pooling shall combine or separate the lifo value of his inventory for the base_year and each yearly layer_of_increment in order to conform to the new pool or pools each yearly layer_of_increment in the new pool or pools must be separately accounted for and a record thereof maintained and any liquidation occurring in the new pool or pools subsequent to the formation thereof shall be treated in the same manner as if the new pool or pools had existed from the date the taxpayer first adopted the lifo inventory_method the combination or separation of the lifo value of his inventory for the base_year and each yearly layer_of_increment shall be made in accordance with the appropriate method set forth in this subparagraph unless the use of a different method is approved by the commissioner sec_1_472-8 provides that where the taxpayer is permitted or required to separate a pool into more than one pool the separation shall be made in the following manner first each item in the former pool shall be placed in an appropriate new pool every item in each new pool is then extended at its base-year unit cost and the extensions are totaled each total is the amount of inventory for each new pool expressed in terms of base-year_cost then a ratio of the total base-year_cost of each new pool to the base-year_cost of the former pool is computed the resulting ratio is applied to the amount of inventory for the base_year and each yearly layer_of_increment of the former pool to obtain an allocation to each new pool of the base-year inventory of the former pool and subsequent layers of increment thereof under sec_1_472-8 a manufacturer is prohibited from including goods purchased for resale in a nbu pool thus taxpayer must separate its nbu pool into plr-137962-07 an nbu pool for goods produced by taxpayer and a resale pool for goods purchased by taxpayer for resale because taxpayer wants to continue selecting bls price indexes from table of the ppi detailed report and to cease using the percent method with bls weights taxpayer must change to the ipic_method described in sec_1_472-8 specifically taxpayer must cease converting bls price indexes into cost-price indexes and must cease reducing ipis by percent taxpayer may use the link-chain ipic_method provided taxpayer uses this method consistently see sec_1 e iii a taxpayer must use the weighted_harmonic_mean of category inflation indexes when computing ipis see sec_1_472-8 taxpayer may use november as its representative appropriate_month for selecting bls price indexes see sec_1_472-8 finally taxpayer must comply with the uniform capitalization requirements under sec_263a in effecting the change to the proposed method taxpayer will establish the year_of_change as its new base_year taxpayer will retain all layers of increment previously determined for its dollar-value_pool and will retain the lifo values of those layers instead of using the earliest taxable_year for which taxpayer adopted the lifo_method for any items in the pool taxpayer will use the year_of_change as the base_year when determining the lifo value of that pool for the year_of_change and subsequent taxable years that is the cumulative index at the beginning of the year_of_change will be taxpayer will restate the base-year_cost of all layers of increment in its pool at the beginning of the year_of_change in terms of new base-year_cost except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-137962-07 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely jeffery g mitchell branch chief branch income_tax accounting
